Title: To Benjamin Franklin from James Parker, 30 November 1769: résumé
From: Parker, James
To: Franklin, Benjamin


[Woodbridge, N.J., November 30, 1769. Has taken the journey from New York in the hope that it would help his recovery from the gout. Just back from a trip by waggon to Burlington, where the Assembly is sitting, and finds on his return Franklin’s letter of September 9 with its remarks about Mr. Robinson and Parker’s office in the customs. Is resigning that office, and so informing the Commissioners within a few days. Has pressed Mr. Colden to send a bill, first by this packet and then, when he delayed, by the next one; Colden is considerably in arrears, and if he does nothing will deserve reproof. Will send Franklin another power of attorney, but cannot tell when, because he walks little and is carried almost every where he goes. Visited the Franklin family four days ago and found every one well.]
